Citation Nr: 0902502	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO) that denied the 
appellant's claim.  The appellant testified before the Board 
in a March 2005 hearing that was held at the RO.  

This appeal was advanced on the Board's docket in November 
2005 pursuant to 38 C.F.R. § 20.900(c) (2005 & 2008); 38 
U.S.C.A. § 7107(a)(2) (West 2002).

In a December 2005 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2007 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.  In August 2007, the Board again denied the 
claim.

The appellant again appealed the decision denying the claim 
to the Court.  In a September 2008 Order, the Court remanded 
the claim to the Board for readjudication in accordance with 
a Joint Motion for Remand.  

The Judge before whom the appellant testified in March 2005 
is no longer employed by the Board.  In October 2008, the 
appellant was informed of such and was offered an opportunity 
to have a hearing with another Veterans Law Judge.  In a 
response received later that month, the appellant declined 
the opportunity for an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is necessary prior to disposition of 
the claim.

The appellant contends that the veteran developed a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), as a result of his active service.  She 
further contends that as a result of that psychiatric 
disorder he committed suicide.  She therefore asserts that 
she is entitled to service connection for the cause of his 
death.

The record reflects that prior to his death, the veteran was 
diagnosed with PTSD.  That diagnosis, however, was not based 
upon a stressor verified by VA.

In March 2005 testimony before the Board, the appellant 
stated that the veteran had reported to her an in-service 
stressor involving an airplane crash in which he was either 
involved as a passenger or as a participant in the rescue 
operation.  Several men were killed in the crash.  The crash 
reportedly happened between February 1944 and July 1945, when 
the veteran was stationed at NAS Beaufort, South Carolina.  

As the evidence does not show that the veteran engaged in 
combat, the alleged stressor must be verified by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Because the veteran provided detailed evidence sufficient to 
verify the stressor through the United States Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, attempts should be made to verify 
the stressor through JSRRC.

A remand is also necessary so that an attempt to obtain 
service medical records associated with this crash may be 
made.  The veteran reportedly sustained a serious head injury 
as a result of this crash, for which he was hospitalized.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, a remand is required for an attempt to obtain 
records associated with the veteran's resignation from the 
United States Postal Service.  The veteran allegedly resigned 
from the United States Postal Service sometime in the 1950's 
due to headaches.  The appellant believes that the records 
associated with his resignation may demonstrate symptoms 
associated with an acquired psychiatric disorder, suggesting 
a continuity of psychiatric symptomatology since shortly 
after his separation from service.  Because these records may 
include indicia of a psychiatric disorder, an attempt to 
obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records dated between 
February 1944 and July 1945 pertaining 
to treatment for a head injury from a 
military hospital(s) near Parris 
Island, South Carolina.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do 
not exist or that efforts to obtain 
them would be futile.  In the event 
that it is determined that the records 
are unavailable, provide the appellant 
with appropriate notice under 38 C.F.R. 
§ 3.159(c), and give her an opportunity 
to respond.

2.  Request JSRRC to verify the crash 
of a plane near Parris Island, South 
Carolina, in the veteran's unit.  If 
records pertaining to treatment for the 
head wound sustained in the crash are 
obtained, request that JSRRC verify a 
plane crash that occurred at the time 
the veteran received treatment.  If 
such records are not obtained, request 
that JSRRC verify the alleged crash in 
between February 1944 and July 1945.  
Finally, request that JSRRC determine 
whether there were crash landings of 
planes, with associated fatalities, at 
NAS Beaufort, South Carolina between 
February 1944 and July 1945.

3.  Request from the appropriate 
Federal agency all records associated 
with the veteran's resignation from the 
United States Postal Service sometime 
in the 1950's.  If these records have 
been retired to a storage facility, 
request that they obtained from the 
appropriate storage facility.  A 
negative response is required if the 
records no longer exist or otherwise 
cannot be obtained.

4.  Forward the claims file for review 
by an appropriate examiner for the 
purpose of ascertaining whether the 
veteran had an acquired psychiatric 
disorder, to include PTSD, related to 
service.

a.  Prior to the examination, 
specify for the examiner the 
stressor or stressors are determined 
to be established by the record, and 
instruct the examiner that only 
those events may be considered for 
the purpose of determining whether 
the veteran was exposed to one or 
more stressors in service.

b.  The examiner should review the 
file with consideration of the 
current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD was met prior to 
death.  

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD, and 
whether there is a link between the 
symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
to be sufficient to produce PTSD by 
the examiner.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
demonstrated psychiatric disorder, 
other than PTSD, was related to the 
veteran's military service.

e.  Finally, the examiner should 
opine as to whether it is at least 
as likely as not that the veteran's 
psychiatric disorder(s) resulted in 
his suicide.

5.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
claimant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

